                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

IVAN WHITE,                         :

              Plaintiff             :   CIVIL ACTION NO. 1:16-0675

     v.                             :         (MANNION, D.J.)
                                              (CARLSON, M.J.)
DARRELL WIREMAN, et al.,            :

              Defendants            :


                                ORDER


    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   Defendants’ objections to the First Report, (Doc. 72), are
          OVERRULED.

    (2)   White’s objections to the Second Report, (Doc. 128), are
          OVERRULED.
    (3)   The First Report, (Doc. 65), is ADOPTED IN ITS
          ENTIRETY.
    (4)   The Second Report, (Doc. 127), is ADOPTED IN ITS
          ENTIRETY.
    (5)   Defendants’ motion for partial summary judgment, (Doc.
          43), is GRANTED IN PART and DENIED IN PART as
          follows: Summary judgment is GRANTED in favor of
          Defendants on Counts VIII and IX; Summary judgment is
          GRANTED in favor of defendants Eckard and Smith on
          Counts IV and V; and Defendants’ motion for partial
          summary judgment, (Doc. 127), is DENIED in all other
          respects.
        (6)    Defendants’ motion for summary judgment, (Doc. 112), is
               GRANTED IN PART and DENIED IN PART as follows:
               Summary judgment is GRANTED in favor of Defendants
               on Counts I, II, III, IV, and V; Summary judgment is
               DENIED as to Counts VI and VII; and Count XI is
               DISMISSED AS MOOT insofar as it relates to the
               December fast and halal diet.
        (7)    By separate order, a trial date will be set on the remaining
               counts.


                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: February 21, 2020
16-0675-01-ORDER




                                       -2-
